DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CITY OF BOCA RATON,
                                Appellant,

                                       v.

                             CLAIRE L. BASSO,
                                 Appellee.

                      Nos. 4D17-976 and 4D17-1465

                                [April 4, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Jeffrey   D.    Gillen,   Judge;   L.T.    Case    No.
2014CA005849XXXXMB.

   Anne K. Reilly and Matthew H. Mandel of Weiss Serota Helfman Cole &
Bierman, P.L., Fort Lauderdale, for appellant.

   Adam M. Balkan of Balkan & Patterson, LLP, Boca Raton, for appellee.

KLINGENSMITH, J.

   After Claire Basso was arrested for driving under the influence (“DUI”),
she filed a lawsuit against the City of Boca Raton (“the City”) for false arrest
and false imprisonment. She prevailed on the false imprisonment claim,
and was awarded $32,000 in damages. Although she obtained this
judgment against the City, the trial court nevertheless ordered Basso to
pay $6,117.04 in court costs to the City. We affirm the trial court’s
$32,000 final judgment entered against the City, but reverse the court’s
final judgment on costs, and remand for the trial court to award Basso all
of her taxable costs incurred in this case.

   On the night of September 12, 2013, Basso was pulled over for an
expired license tag. As the officer approached her vehicle, he saw a half-
empty wine bottle, two unopened beer cans, and smelled alcohol on
Basso’s breath. After Basso underperformed on the roadside sobriety
exercises, she was arrested for driving under the influence of alcohol.

  Basso was transported to the Boca Raton Police Department just after
midnight, where she was given a breathalyzer test that registered .000.
Although the officer admitted he had “no proof” that she was under the
influence of any drugs and she appeared “lucid” while answering
questions, Basso was not released from police custody until approximately
10:00 a.m. that morning. 1

   Basso initially sued the City for false arrest, but later amended her
complaint to add a false imprisonment claim. After three days of trial, the
jury found that while the City had probable cause for initially arresting
Basso, it did not have probable cause for her continued restraint. In other
words, the City prevailed on the false arrest claim, but Basso prevailed on
the false imprisonment claim. The jury awarded her $32,000 in damages.

    Thereafter, the City filed a motion for a judgment notwithstanding the
verdict (“JNOV”), and argued Basso did not present sufficient evidence to
support the jury’s finding that probable cause “evaporated” between her
initial arrest and her continued detention. This motion was denied and
the court entered final judgment in Basso’s favor.

   Both parties then filed post-trial motions for costs. The City alleged it
was entitled to costs because it prevailed on the false arrest claim. Basso,
on the other hand, contended that she was entitled to costs because she
was awarded $32,000 after prevailing on the false imprisonment claim.

    The trial court ordered, “[The City] is entitled to recover its claimed costs
in their entirety on the false-arrest count and [Basso] is entitled to recover
her claimed costs in their entirety on the false-imprisonment count.” In
pertinent part, the final judgment on costs provided:

      1. Per the Court’s Order on May 11, 2017, [Basso] is entitled
      to $2,494.83, which are her costs incurred in her claim for
      false imprisonment (Count II).

      2. Per the Court’s Order on May 11, 2017, [the City] is entitled
      to $8,611.87, which are its costs incurred in defense of
      [Basso]’s claim for false arrest (Count I).




1
 While the arresting officer testified that the police department required the
detention of all DUI arrestees for at least eight hours after they were arrested, we
need not determine for the purpose of deciding this case whether such a policy
is contrary to Florida law. See § 316.193(9)(b), Fla. Stat. (2016) (holding that a
suspect arrested for DUI may be released from custody once “the person’s blood-
alcohol level or breath-alcohol level is less than 0.05”).

                                         2
      3. Therefore, a net cost final judgment is entered in favor of
      [the City] and against [Basso] in the amount of $6,117.04, for
      which let execution be stayed pending the appeal.

   This appeal followed.

                  Denial of the City’s Motion for JNOV

    “A trial court’s ruling on a motion for JNOV is reviewed de novo.” Kogan
v. Israel, 211 So. 3d 101, 106 (Fla. 4th DCA 2017). “A JNOV is appropriate
only in situations where there is no evidence upon which a jury could rely
in finding for the non-movant. A jury verdict must be sustained if it is
supported by competent substantial evidence.” Hancock v. Schorr, 941 So.
2d 409, 412 (Fla. 4th DCA 2006) (internal citation omitted).

   To prevail on a false imprisonment claim, the plaintiff must establish
four elements: “1) the unlawful detention and deprivation of liberty of a
person 2) against that person’s will 3) without legal authority or ‘color of
authority’ and 4) which is unreasonable and unwarranted under the
circumstances.” Montejo v. Martin Mem’l Med. Ctr., Inc., 935 So. 2d 1266,
1268 (Fla. 4th DCA 2006).

    “False arrest and false imprisonment are closely related, but false
imprisonment is a broader common law tort; false arrest is only one of
several methods of committing false imprisonment.” Mathis v. Coats, 24
So. 3d 1284, 1289 (Fla. 2d DCA 2010). “Indeed, a person improperly
detained pursuant to a lawful arrest may have the right to bring an action
for false imprisonment.” Id.

    Here, the City argues that the trial court erred by denying its motion
for JNOV because there was probable cause for the initial arrest and Basso
failed to present sufficient evidence showing that this probable cause
evaporated at some point while she was in custody. We disagree.

   Basso’s breathalyzer test showed a .000 reading. The officer admitted
that Basso appeared lucid while answering questions at the police station.
Although he arrested her for driving under the influence of alcohol, he
testified he had no proof that she was under the influence of other
substances.

    Even though there may have been probable cause for the initial arrest,
the issue of whether it was unreasonable and unwarranted to continue to
detain Basso after the breathalyzer test was within the province of the trier
of fact. See Mathis, 24 So. 3d at 1290 (holding that after the plaintiff was

                                     3
arrested for DUI and sued the city for false arrest, the trial court erred by
not allowing the plaintiff to amend her complaint to add false
imprisonment as a claim because “[a]lthough probable cause existed at
the time [the plaintiff] was arrested at the scene, she may be able to
demonstrate that probable cause evaporated at some point after she was
transported to CBT and jailed”).

    Therefore, we affirm the trial court’s final judgment of $32,000 entered
in favor of Basso.

                      Basso’s Entitlement to Costs

    “An appellate court reviews whether a trial court’s award of costs is
excessive for an abuse of discretion; however, whether a cost requested
may be awarded, at all, is a question of law to be reviewed de novo.” Winn–
Dixie Stores, Inc. v. Reddick, 954 So. 2d 723, 730 (Fla. 1st DCA 2007)
(internal citation omitted).

    Section 57.041(1), Florida Statutes (2016), provides that “[t]he party
recovering judgment shall recover all his or her legal costs and charges
which shall be included in the judgment.” (Emphasis added). “The statute
expressly demands that the party recovering judgment be awarded costs.
This unambiguous language need not be construed.” Hendry Tractor Co.
v. Fernandez, 432 So. 2d 1315, 1316 (Fla. 1983); see also Weitzer Oak Park
Estate, Ltd. v. Petto, 573 So. 2d 990, 991 (Fla. 3d DCA 1991) (stating that
“every party who recovers a judgment in a legal proceeding is entitled as a
matter of right to recover lawful court costs, and a trial judge has no
discretion to deny costs to the parties recovering judgment”).

   Here, Basso is entitled to all of her court costs because she recovered a
$32,000 judgment against the City. See Hendry Tractor Co., 432 So. 2d at
1316 (holding that “a plaintiff in a multicount personal injury action who
recovers money judgment on at least one but not all counts in the cause
of action, is the ‘party recovering judgment’ for purposes of section
57.041(1), Florida Statutes (1979), and therefore is entitled to recover
costs”); see also Wanda Dipaola Stephen Rinko Gen. P’ship v. Beach Terrace
Ass’n, Inc., 173 So. 3d 1014, 1016 (Fla. 2d DCA 2015); Bessey v. Difilippo,
951 So. 2d 992, 997 (Fla. 1st DCA 2007).

   The trial court erred by holding that Basso must pay the City $6,117.04
in court costs. We reverse that cost judgment and remand for the trial
court to award Basso the taxable costs she incurred in this case.

   Affirmed in part, reversed in part, and remanded.

                                     4
WARNER and CIKLIN, JJ., concur.

                          *       *       *

  Not final until disposition of timely filed motion for rehearing.




                                  5